Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 07/12/2022 has been entered.  Claims 1-7, 9-12, 14 and 16 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every objection and 112(b, d) rejections previously set forth in the Non-Final Office Action mailed 04/13/2022.

Response to Arguments
Applicant’s arguments, filed 07/12/2022, with respect to the rejection(s) of claim(s) 1, 10 and 14 under 102(a)(1) via Landberg; Magnus US 9995320 B2, hereinafter Landberg, have been fully considered and are persuasive.  Specifically, the argument stated on pages 9-10 of the remarks whereby an association between the aircraft modes and piston bodies positions overcomes Landberg. Therefore, the rejection has been withdrawn.  
Applicant's arguments regarding claim 16 under 102(a)(1) via Landberg have been fully considered but they are not persuasive.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with TIMOTHY WALL on 07/22/2022.

The application has been amended as follows: 
Claim 16: Cancelled.

Allowable Subject Matter
Claims 1-7, 9-12 and 14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745